DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the laser beam has a light surface with a width” of claim 1, “the laser beam having a shape of a line that is orthogonal with a direction of emission of the laser beam” of claim 9, and “the laser beam having a shape of a line having a scan width that is orthogonal with a direction of emission of the laser beam” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a housing unit which houses a plurality of types of tools” in claim 1 (noting that “housing” in this context is not being used as a structural “housing” or casing, given that the as-disclosed “housing unit” is a tool magazine, per paragraph [0014] of the present specification);
“an automatic tool changing device which picks up a tool from the housing unit and replaces the tool mounted on the spindle with the tool picked up” in claim 1;
“a light irradiation unit which applies a laser beam to the workpiece” in claim 1;
“an imaging unit which captures an image of the laser beam reflected from the workpiece” in claim 1;
“a light detection unit which detects the laser beam reflected from the workpiece” in claim 2;
“the light irradiation unit is positioned to apply the laser beam to the workpiece at an oblique angle relative to the centerline of the sensor head” in claim 8;
“the light irradiation unit is configured to emit the laser beam having a shape of a line that is orthogonal with a direction of emission of the laser beam” in claim 9;
“the light irradiation unit is configured to emit the laser beam having a shape of a line having a scan width that is orthogonal with a direction of emission of the laser beam” in claim 10;
“the light irradiation unit is configured to apply the laser beam to a surface of the workpiece such that the laser beam is applied linearly onto the surface of the workpiece” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8 is objected to because of the following informalities:  On line 1 of the claim, “further comprising” should be replaced with “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 14 of claim 1 states, “wherein the laser beam has a light surface with a width.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what Applicant means by “a light surface,” and because of this, it is unclear as to what is meant in claim 1 by the laser beam having “a light surface with a width.”
Lines 1-3 of claim 9 state, “wherein the light irradiation unit is configured to emit the laser beam having a shape of a line that is orthogonal with a direction of emission of the laser beam.”  First, this limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “orthogonal with a direction of emission of a laser beam.”  Is “orthogonal with” different than or the same as “orthogonal to” a direction of emission of a laser beam, for example?  This limitation is further viewed to be vague and indefinite, because it is unclear as to how the emitted laser beam, which is shaped like a line, can be orthogonal with the direction of emission.  Wouldn’t the emitted laser beam/line have to extend parallel to its direction of emission?
Lines 1-3 of claim 10 state, “wherein the light irradiation unit is configured to emit the laser beam having a shape of a line having a scan width that is orthogonal with a direction of emission of the laser beam.”  First, this limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “orthogonal with a direction of emission of a laser beam.”  Is “orthogonal with” different than or the same as “orthogonal to” a direction of emission of a laser beam, for example?  This limitation is further viewed to be vague and indefinite, because it is unclear as to what Applicant means by “a scan width,” and because of this, it is unclear as to what is meant in claim 1 by “the laser beam having a shape of a line having a scan width that is orthogonal with a direction of emission of a laser beam.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Line 14 of claim 1 states, “wherein the laser beam has a light surface with a width.”  Noting this, please be advised that Applicant states the following in Applicant’s Arguments filed on 7/22/2022:
In the present invention, "a line light" is clearly taught to be a laser beam, which has a certain scan width of light surface. Now, Applicant corrects "a line light" to "a laser beam" (e.g., with a light surface). The laser beam having a light surface from the light irradiation unit is applied linearly onto a surface of a workpiece as described in paragraph [0059] (US 2020/0238460 Al).
	
	Examiner will now reproduce paragraph [0059] of the published application.  Please be advised that paragraph [0059] of the published application corresponds to paragraph [0035] of the specification filed by Applicant on 4/3/2020.  
[0059] The laser light L emitted from the light irradiation unit 50 is a line light, and is applied linearly onto the surface of the workpiece W. The light irradiation unit 50 may be, for example, a semiconductor laser light source. The light (reflected light R1) reflected from the surface of the workpiece W is captured into an image by the imaging unit 54. For example, the imaging unit 54 includes a solid-state imaging device such as a CCD (charge coupled device) sensor or a CMOS (complementary metal oxide semiconductor) sensor. Based on the data of the image captured by the imaging unit 54, three dimensional shape data of the workpiece is calculated within the measurement control unit 100. The data is transmitted to the personal computer 40 via the wireless LAN unit 102. Using the results of the calculation, the personal computer 40 may display the three dimensional shape of the workpiece W on a monitor. 

	As can be seen above in paragraph [0059] of the published application/paragraph [0035] of the specification filed by Applicant on 4/3/2020, there is no disclosure therein of the laser beam (L) having “a light surface with a width” or even “a light surface.”  This is in contrast to Applicant’s assertions that, “The laser beam having a light surface from the light irradiation unit is applied linearly onto a surface of a workpiece as described in paragraph [0059] (US 2020/0238460 Al).”
Rather, the laser beam (L) is disclosed within paragraph [0059] of the published application/ paragraph [0035] of the specification filed on 4/3/2020 as being a line light that is emitted from the light irradiation unit (50), and that is applied linearly onto the surface of the workpiece (W).  On top of this, there is no disclosure within the rest of Applicant’s specification on the laser beam (L) having “a light surface with a width” or even “a light surface.”  Thus, the specification as filed on 4/3/2020 does not provide disclosure on, “wherein the laser beam has a light surface with a width.”  
	Regarding the drawings filed on 4/3/2020, they do not appear to show the laser beam (L) having “a light surface with a width.”  While each of Figures 2 and 4-11 show the laser beam (L), none of the figures specifically points to “a light surface with a width” or even “a light surface” of the illustrated laser beam (L).  In addition to this, there does not appear to be any element of the laser beam (L) in any of Figures 2 and 4-11, or the remainder of the figures for that matter, that can be considered to correspond to “a light surface with a width” or even “a light surface” of the laser beam (L).  Based on the foregoing, the drawings as filed on 4/3/2020 do not provide disclosure upon, “wherein the laser beam has a light surface with a width.”  
Since neither the specification nor the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AJA the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lines 1-3 of claim 9 state, “wherein the light irradiation unit is configured to emit the laser beam having a shape of a line that is orthogonal with a direction of emission of the laser beam.”  With regards to the specification as filed by Applicant on 4/3/2020, while it discloses therein that “The laser light emitted from the light irradiation unit 50 is a line light” [paragraph 0035] and “the laser light L emitted from the light irradiation unit 50 included in the sensor head 10 is a line light” [paragraphs 0038 and 0039], the specification as filed on 4/3/2020 does not go as far saying that the emitted laser beam (L) has a shape of a line “that is orthogonal with a direction of emission of a laser beam.”  Please note that the specification never appears to even use the word “orthogonal” or for that matter perpendicular.  Rather, throughout the specification, the laser beam (L) is disclosed as being applied or emitted in an oblique direction to the workpiece (W) (see paragraph [0038] of the specification, for example).  Based on the foregoing, the specification as filed on 4/3/2020 does not provide disclosure upon, “wherein the light irradiation unit is configured to emit the laser beam having a shape of a line that is orthogonal with a direction of emission of a laser beam.”
With regards to the drawings filed on 4/3/2020, they do not appear to show the emitted laser beam as having “a shape of a line that is orthogonal with a direction of emission of a laser beam.”  Please be advised that Figures 2 and 4-11 each show the laser beam (L) therein.  None of the figures though show the laser beam (L) having “a shape of a line that is orthogonal with a direction of emission of a laser beam.”  Rather, while it appears that several figures show the laser beam (L) having a shape of a line, e.g. Figure 7, it appears that the line extends parallel with the direction of emission of a laser beam.  Therefore, the drawings as filed on 4/3/2020 do not provide disclosure upon, “wherein the light irradiation unit is configured to emit the laser beam having a shape of a line that is orthogonal with a direction of emission of a laser beam.”
Since neither the specification nor the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AJA the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lines 1-3 of claim 10 state, “wherein the light irradiation unit is configured to emit the laser beam having a shape of a line having a scan width that is orthogonal with a direction of emission of a laser beam.”  With regards to the specification as filed by Applicant on 4/3/2020, while it discloses therein that “The laser light emitted from the light irradiation unit 50 is a line light” [paragraph 0035] and “the laser light L emitted from the light irradiation unit 50 included in the sensor head 10 is a line light” [paragraphs 0038 and 0039], the specification as filed on 4/3/2020 does not go as far saying that the emitted laser beam (L) has “a shape of a line having a scan width that is orthogonal with a direction of emission of a laser beam.”  Please note that the specification never appears to even use the word “orthogonal” or for that matter perpendicular.  Rather, throughout the specification, the laser beam (L) is disclosed as being applied or emitted in an oblique direction to the workpiece (W) (see paragraph [0038] of the specification, for example).  Moreover, at no point within the specification is a “scan width” ever discussed by Applicant.  Therefore, the specification as filed on 4/3/2020 does not provide disclosure on, “wherein the light irradiation unit is configured to emit the laser beam having a shape of a line having a scan width that is orthogonal with a direction of emission of a laser beam.”
With regards to the drawings filed on 4/3/2020, they do not appear to show the emitted laser beam as having “a shape of a line having a scan width that is orthogonal with a direction of emission of a laser beam.”  While each of Figures 2 and 4-11 show therein the laser beam (L), none of the figures specifically points to “scan width” of the illustrated laser beam (L).  Also, there does not appear to be any element of the laser beam (L) in any of Figures 2 and 4-11, or the remainder of the figures, that corresponds to a “scan width” of the illustrated laser beam (L).  On top of this, while it appears that several figures show the laser beam (L) having a shape of a line, e.g. Figure 7, it appears that the line extends parallel with the direction of emission of a laser beam.  Therefore, the drawings as filed on 4/3/2020 do not appear to provide disclosure upon, “wherein the light irradiation unit is configured to emit the laser beam having a shape of a line having a scan width that is orthogonal with a direction of emission of a laser beam.”
Since neither the specification nor the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AJA the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 9-11, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (U.S. Patent No. 8,160,738 B2), or in the alternative, is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. Patent No. 8,160,738 B2) in view of Suzuki (Japan Pub. No. JP 09-218020 A).  
Please note that Nishikawa et al. was cited on the IDS filed on 4/3/2020, while Suzuki was cited on the PTO-892 mailed on 1/19/2022.  Please note that an EPO Machine Translation of Suzuki, which was provided by Examiner on 1/19/2022, is relied upon below.  
Claim 1:  Figures 1 and 2 of Nishikawa et al. show a machining apparatus (1) having a first mechanism (12) that is embodied as a servomotor [column 7, lines 35-37].  When a given workpiece (9) is mounted to a table (6) of the machining apparatus (1), the first mechanism (12) can be actuated such that the given workpiece (9) is linearly moved into a position to oppose a tool that is mounted to a tool spindle (4) of said apparatus (1).  Next, as can be seen in Figure 2 of Nishikawa et al., the machining apparatus (1) also has a second mechanism (13), and said second mechanism (13) has a programmable controller (25) and a buffer memory (16).  Said mechanism (13) is disclosed as controlling the first mechanism/servomotor (12) and a further servomotor (11) [column 7, lines 38-42].  Please note that by controlling the first mechanism/ servomotor (12) and the further servomotor (11) with computer numerical control, the table (6) in addition to the given workpiece (9) that is mounted thereto, can be moved by the second mechanism (13) in four axial directions, including each of a positive X-axis direction, a negative X-axis direction, a positive Y-axis direction, and a negative Y-axis direction.  (Examiner notes that claim 1 doesn’t require the three claimed axial directions each be orthogonal to one another, for example).  
	Please note that line 5 of claim 1 sets forth therein, “a housing unit which houses a plurality of types of tools.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (noting that “housing” in this context is not being used as a structural “housing” or casing, given that the as-disclosed “housing unit” is a tool magazine, according to paragraph [0014] of the present specification).  “A housing unit” is therefore presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Note that disclosure is provided on the housing unit of Applicant’s machining apparatus corresponding to a tool magazine [Applicant’s specification, paragraph 0014].    
	With respect to Nishikawa et al., the machining apparatus (1) is disclosed as being provided with a tool magazine [column 11, line 63 – column 12, line 12].   Said tool magazine constitutes a housing unit that houses a plurality of types of tools including, for example, a machining tool for machining the given workpiece (9) and a non-contact sensor (8) for measuring said given workpiece (9).  As such, Nishikawa et al.’s tool magazine will hereinafter be referred to as “the housing unit.”  
Note that lines 6-7 of claim 1 set forth therein, “an automatic tool changing device which picks up a tool from the housing unit and replaces the tool mounted on the spindle with the tool picked up.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “an automatic tool changing device” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Examiner notes that disclosure is provided on the automatic tool changing device of Applicant’s machining apparatus corresponding to an ATC arm (24) and an intermediate arm (22) [Applicant’s specification, paragraph 0014].    
With respect to the machining apparatus (1) of Nishikawa et al., it (1) is disclosed as being provided with an automatic tool changer (14) [column 7, lines 40-42].  While discussion is not provided by Nishikawa et al. concerning the structure of the automatic tool changer (14), it is noted that said automatic tool changer (14) picks up a tool from the housing unit and replaces the tool that is mounted on the tool spindle (4) with the tool picked up.  Note that disclosure is provided on the non-contact sensor (8), which is stored in the housing unit, being handled as a tool and being automatically mounted on the tool spindle (4) by the automatic tool changer (14).  It is further disclosed by Nishikawa et al. that after the given workpiece (9) is machined by a tool mounted on the tool spindle (14), the tool (that was used for machining) may be replaced by the non-contact sensor (8) [column 11, line 63 – column 12, line 12].  
Thus, the automatic tool changer (14) of Nishikawa et al. constitutes an equivalent of the “automatic tool changing device.”  This is because the automatic tool changer (14) carries out the function specified in lines 6-7 of the claim, said function being “picks up a tool from the housing unit and replaces the tool mounted on the spindle with the tool picked up.”  Further, the automatic tool changer (14) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the automatic tool changer (14) performs the identical function (picks up a tool from the housing unit and replaces the tool mounted on the spindle with the tool picked up), and produces substantially the same result as the corresponding “automatic tool changing device” of Applicant.  Based on the foregoing, the automatic tool changer (14) of Nishikawa et al. is an equivalent to the “automatic tool changing device” of Applicant, and as such, the automatic tool changer (14) of Nishikawa et al. will hereinafter be referred to as the “automatic tool changing device (14).”  
As was noted above, the housing unit houses a plurality of types of tools including the non-contact sensor (8) for measuring the given workpiece (9).  Examiner notes that in measuring the given workpiece (9), the non-contact sensor (8) is measuring a surface shape of the given workpiece (9).  The non-contact sensor measures the surface shape by measuring a distance therefrom to a measured point (S) on the surface of the given workpiece (9).  (An exemplary measured point (S) on the surface of the given workpiece (9) can be seen in at least Figure 3 of Nishikawa et al.).  Note that measured data (B1), which is representative of measured distances of the non-contact sensor (8), and positional data (C1) of the non-contact sensor (8) are provided to a control device (23).  Per Nishikawa et al., the control device (23) processes the measured data (B1) and the positional data (C1) so as to produce 2D shape data or 3D shape data of the given workpiece (9) [column 9, lines 61-63].  Please also note that when the non-contact sensor (8) is required, the automatic tool changing device (14) is capable of picking the non-contact sensor (8) up from the housing unit and replacing the tool mounted on the tool spindle (4) with the non-contact sensor (8) [column 11, lines 63-67].  
Next, it is noted that lines 12-13 of claim 1 set forth therein, “a light irradiation unit which applies a laser beam to the workpiece.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “light irradiation unit” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Note that disclosure is provided on the light irradiation unit being, for example, a semiconductor light source [Applicant’s specification, paragraph 0035] that applies a laser light to the workpiece [Applicant’s specification, paragraph 0034].  
With respect to Nishikawa et al., Examiner directs attention to Figure 3 in which a vertical cross-section of the non-contact sensor (8) is shown.  As can be seen in Figure 3, the non-contact sensor (8) includes a laser oscillator (40) and a pair of prisms (41, 42), each of which having a reflective mirror.  Said laser oscillator (40) generates a laser beam (L) which is to be applied to the surface of the given workpiece (9) after having been reflected by the pair of prisms (41, 42) [column 12, lines 43-63].  
Since the laser oscillator (40) generates a laser beam (L) that is reflected by the pair of prisms (41, 42) so as to be applied to a surface of the given workpiece (9), the laser oscillator (40) in conjunction with the pair of prisms (41, 42) constitute an equivalent of the “light irradiation unit.”  This is because the laser oscillator (40) and the pair of prisms (41, 42) carry out the function specified in lines 12-13 of the claim, said function being “applies a laser beam to the workpiece.”  Further, the laser oscillator (40) and the pair of prisms (41, 42) aren’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the laser oscillator (40) and the pair of prisms (41, 42) perform the identical function (applies a laser beam to the workpiece), and produces substantially the same result as the corresponding “light irradiation unit” of Applicant.  Based on the foregoing, the laser oscillator (40) and the pair of prisms (41, 42) of Nishikawa et al. are an equivalent to the “light irradiation unit (50)” of Applicant, and as a result, the laser oscillator (40) and the pair of prisms (41, 42) will hereinafter be referred to by Examiner as the “light irradiation unit (40, 41, 42).”  
Next, it is noted that lines 13-14 of claim 1 set forth therein, “an imaging unit which captures an image of the laser beam reflected from the workpiece.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “imaging unit” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Examiner notes that disclosure is provided on the imaging unit of the non-contact sensor including a solid-state imaging device such as a CCD (charged coupled device) sensor or a CMOS (complementary metal oxide semiconductor) sensor [Applicant’s specification, paragraph 0035].  
With respect to Nishikawa et al., Examiner directs attention to Figure 3 in which a vertical cross-section of the non-contact sensor (8) is shown.  According to Nishikawa et al., the non-contact sensor (8) includes an image capturing surface (51) [column 12, lines 57-59].  While discussion is not provided on the structure of the image capturing surface (51), it is noted that said image capturing surface (51) captures an image of the laser beam (L) that is reflected from the given workpiece (9).  
Thus, the image capturing surface (51) of Nishikawa et al. constitutes an equivalent of the “imaging unit.”  This is because the image capturing surface (51) carries out the function specified in lines 13-14 of the claim, said function being “captures an image of the laser beam reflected from the workpiece.”  Further, the image capturing surface (51) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the image capturing surface (51) performs the identical function (captures an image of the laser beam reflected from the workpiece), and produces substantially the same result as the corresponding “imaging unit” of Applicant.  Based on the foregoing, the image capturing surface (51) of Nishikawa et al. is an equivalent to the “imaging unit (54)” of Applicant, and as such, the image capturing surface (51) will hereinafter be referred to by Examiner as the “imaging unit (51).”
Regarding the laser beam (L), it “has a light surface with a width.”  Please be advised that the light surface is the outer surface/outer periphery of the laser beam (L).  Please also be advised that said laser beam (L) inherently has a thickness to it (L).  Noting this, a cross-section of the laser beam (L), where the cross-section is taken orthogonal to the beam axis of the laser beam (L), will now be taken under consideration so as to better describe “light surface.”  With regards to this cross-section, it will have an annular shape, for example.  Please note that the outer periphery of this cross-section is a portion of the light surface of the laser beam (L).  Please also note that a line which extends from one end of the cross-section to an opposite end of the cross-section, while passing through the beam axis of the laser beam (L), will have spanned the laser beam’s (L) thickness, which is the laser beam’s (L) width.  Thus, as this example of the cross-section demonstrates, the laser beam (L) has a light surface, wherein the light surface is the outer surface/outer periphery of the laser beam (L).  This example further demonstrates that the light surface a width, wherein the width is the dimension that spans (in a plane extending orthogonal to the beam axis) one end of the light surface to an opposite end of the light surface while passing through the beam axis of the laser beam (L).
Regarding the non-contact sensor (8), it has a mount (31) and a sensor head (30).  With regards to the sensor head (30), the centerline (CL) thereof is one and the same as the centerline (CL) of the non-contact sensor (8) of which the sensor head (30) is a component.  Noting this, attention is once again directed to Figure 3 of Nishikawa et al.  According to Nishikawa et al., the laser beam (L) is diffusely reflected from a measured point (S) on the workpiece (9) [column 13, lines 22-26].  Therefore, the emitted laser beam (L) is scattered at a plurality of angles when reflecting off from the measured point (S).  Noting this, Figure 3 of Nishikawa et al. shows two centerlines of the reflected laser beam (L).  (Be advised that the centerlines of the reflected laser beam (L) are the two dashed lines extending upward at an angle from the measured point (S) in Figure 3).  It is noted that both centerlines of the reflected laser beam (L) are shown in Figure 3 as being inclined from the centerline (CL) of the sensor head (30) of the non-contact sensor (8).  Based on the foregoing, the light irradiation unit (40, 41, 42) is “disposed such that a centerline of the laser beam is inclined from a centerline of a sensor head.”  (Note that claim 1 doesn’t preclude a centerline of the laser beam after reflection to be the laser beam inclined from a centerline of a sensor head).  
	Alternatively, re: the limitation “and the light irradiation unit is disposed such that a centerline of the laser beam is inclined from a centerline of a sensor head,” attention is directed to the below annotated reproduction of Figure 3, noting that the line CL2 labeled below is “a” centerline of the sensor head (30) in that it is a line extending through the sensor head (30) at a center (i.e., the center in the vertical direction) of the sensor head (30).  Note, for example, that the beam labeled below as “Laser Beam (L)” is “inclined” (such as at a 90-degree angle) relative to centerline CL2 of the sensor head 30.  

    PNG
    media_image1.png
    802
    651
    media_image1.png
    Greyscale

Alternatively, should it be held that neither of the two dashed lines extending upward at an angle from the measured point (S) in Figure 3 of Nishikawa et al. is in fact a “centerline” of the reflected laser beam (L), then Examiner notes the following.  With respect to the light irradiation unit (40, 41, 42) of Nishikawa et al., it is disposed such that it irradiates the laser beam (L) such that the centerline of the laser beam (L) extends parallel to the centerline (CL) of the sensor head (30).  Thus, with this interpretation, note that Nishikawa et al. doesn’t teach, “the light irradiation unit is disposed such that a centerline of the laser beam is inclined from a centerline of a sensor head.”
With respect to Suzuki, Examiner directs attention to Figures 1-3 in which each of a laser oscillator (37), a beam expander (37b), a first mirror (33), a second mirror (35), and a third mirror (34) are shown.  Regarding the laser oscillator (37), it is a light emitting means of a laser beam (37a).  As can be seen in at least Figure 1, these elements (33, 34, 35, 37, 37b) are disposed within a sensor head (6).  Regarding the sensor head (6), it has a centerline, which from the perspective of Figure 1 of Suzuki would extend longitudinally (if illustrated) through the sensor head (6) parallel to the Z-axis direction.  Noting this, Suzuki provides disclosure on said laser beam (37a) being emitted from the laser oscillator (37) and being focused by the beam expander (37b).  The laser beam (37a) is then sequentially reflected by the second mirror (35), the third mirror (34), and the first mirror (33), and is emitted toward said workpiece (2) [EPO Machine Translation, paragraph 0030].  Thus, the laser oscillator (37) in conjunction with the beam expander (37b) and first (33), second (35), and third mirrors (34) constitute an equivalent of the “light irradiation unit.”  This is because the laser oscillator (37), beam expander (37b), and first (33), second (35), and third mirrors (34) of Suzuki carry out the function that is specified in lines 12-13 of claim 1, said function being “applies a laser beam to the workpiece.”  The laser oscillator (37), beam expander (37b), and first (33), second (35), and third mirrors (34) of Suzuki also aren’t excluded by any explicit definition that is provided within Applicant’s specification.  Lastly, the laser oscillator (37), beam expander (37b), and first (33), second (35), and third mirrors (34) of Suzuki perform the identical function (“applies a laser beam to the workpiece”), and produces substantially the same result as the corresponding “light irradiation unit” of Applicant.  Based on the foregoing, the laser oscillator (37), beam expander (37b), and first (33), second (35), and third mirrors (34) of Suzuki are an equivalent to the “light irradiation unit (50)” of Applicant.  The combination of the laser oscillator (37), beam expander (37b), and first (33), second (35), and third mirrors (34) of Suzuki will hereinafter be referred to as the “light irradiation unit (33, 34, 35, 37, 37b).”  
Figure 1 of Suzuki shows the laser beam (37a) being applied by the light irradiation unit (33, 34, 35, 37, 37b) in an oblique direction to said workpiece (2) and at an oblique angle from the Z-axis direction.  Noting this, in being applied at an oblique angle from the Z-axis direction, the centerline of the laser beam (37a) is inclined from the centerline of the sensor head (6).  Examiner reiterates that the sensor head’s (6) centerline, would extend longitudinally (if illustrated) through the sensor head (6) parallel to the Z-axis direction from the perspective of Figure 1 of Suzuki.  As such, it is evident that the light irradiation unit (33, 34, 35, 37, 37b) is disposed such that the centerline of the laser beam (37a) is inclined from the centerline of the sensor head (6).
With respect to the laser beam (37a), it “has a light surface with a width.”  Please be advised that the light surface is the outer surface/outer periphery of the laser beam (37a).  Please also be advised that said laser beam (37a) inherently has a thickness to it (37a).  Noting this, a cross-section of the laser beam (37a), where the cross-section is taken orthogonal to the beam axis of the laser beam (37a), will now be taken under consideration so as to better describe “light surface.”  With regards to this cross-section, it will have an annular shape, for example.  Examiner notes that the outer periphery of this cross-section is a portion of the light surface of the laser beam (37a).  Please also note that a line which extends from one end of the cross-section to an opposite end of the cross-section, while passing through the beam axis of the laser beam (37a), will have spanned the laser beam’s (37a) thickness, which is the laser beam’s (37a) width.  Thus, as this example of the cross-section demonstrates, the laser beam (37a) has a light surface, wherein the light surface is the outer surface/outer periphery of the laser beam (37a).  This example further demonstrates that the light surface a width, wherein the width is the dimension that spans (in a plane extending orthogonal to the beam axis) one end of the light surface to an opposite end of the light surface while passing through the beam axis of the laser beam (37a).
With regards to the light irradiation unit (33, 34, 35, 37, 37b), please be advised that Suzuki discloses that at the same time the laser beam (37a) is emitted, motor 32 and motor 33d are driven by outputting operation signals from a coordinate conversion unit (5) via a control unit (4).  Please note that the drive of the motor (33d) causes the first mirror (33) to rotate and reciprocate around a vertical axis, and the drive of the motor (32) causes the first mirror (33) to gradually move downward along with a frame body (62) about a horizontal axis.  Therefore, as shown within Figure 5 of Suzuki, the laser beam (37a) is scanned in a predetermined range toward the workpiece (2) to be measured in a horizontal direction and in a vertical direction [EPO Machine Translation, paragraph 0030].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the light irradiation unit (33, 34, 35, 37, 37b) and associated appurtenances, e.g. motors (32, 33d), coordinate conversion unit (5), and control unit (4) of Suzuki, for the light irradiation unit (40, 41, 42) of Nishikawa et al., as this is substitution of one known light irradiation unit for another, in order to obtain the predictable result of the light irradiation unit (33, 34, 35, 37, 37b) of Suzuki applying a laser beam (37a) to the workpiece (9) of Suzuki.  Please be advised that this substitution additionally provides the advantage of reducing the time spent irradiating said workpiece (9).  The light irradiation unit (33, 34, 35, 37, 37b) can scan a predetermined range of the workpiece (9) by driving of the motors (32, 33d) associated with the first mirror (33) rather than having to continually move the entirety of the workpiece (9), for example, with respect to the irradiated laser beam (37a).  
Lastly, in making this above substitution, the light irradiation unit (33, 34, 35, 37, 37b) is disposed such that a centerline of the (irradiated) laser beam (37a) (in accordance with the disclosure of Suzuki) is inclined from a centerline (CL) of the sensor head (30) of Nishikawa et al.

Claim 2:  Note that lines 1-3 of claim 2 set forth therein, “a light detection unit which detects the laser beam reflected from the workpiece.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “light detection unit” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Note that disclosure is provided on the light detection unit being, for example, a photodiode [Applicant’s specification, paragraph 0036].  
With respect to Nishikawa et al., Examiner directs attention to Figure 3 in which a vertical cross-section of the non-contact sensor (8) is shown.  As can be seen in Figure 3 Nishikawa et al., the non-contact sensor (8) includes a CCD camera (45) that will detect the reflected laser beam (L)/laser beam (37a).  Per Nishikawa et al., the CCD camera (45) detects the laser beam (L) after it has already reflected off of the workpiece (9) [column 12, lines 53-56].
Based on the foregoing, the CCD camera (45) of Nishikawa et al. constitutes an equivalent of the “light detection unit.”  This is because the CCD camera (45) carries out the function specified in lines 1-3 of the claim, said function being “detects the laser beam reflected from the workpiece.”  Further, the CCD camera (45) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the CCD camera (45) performs the identical function (detects the laser beam reflected from the workpiece), and produces substantially the same result as the corresponding “light detection unit” of Applicant.  Thus, the CCD camera (45) of Nishikawa et al. is an equivalent to the “light detection unit (58)” of Applicant, and as such, the CCD camera (45) will hereinafter be referred to by Examiner as the “light detection unit (45). 

Claim 5:  Examiner reiterates that non-contact sensor (8) of Nishikawa et al. has a mount (31) and a sensor head (30).  With regards to the sensor head (30), the centerline (CL) thereof is one and the same as the centerline (CL) of the non-contact sensor (8) of which the sensor head (30) is a component.  Noting this, as can be seen in Figure 3 of Nishikawa et al., the sensor head (30) is configured to be mounted on the spindle (4) via the tapered shank (32) of the mount (31).  Be advised that when the sensor head (30) is mounted on the spindle (4), the centerline (CL) of the sensor head (30) is coincidental with a rotational axis of the sensor head (30).  Note that Figure 3 of Nishikawa et al. shows the centerline (CL) of the sensor head (30) extending through the center of the spindle (4) and the associated spindle head (5).  

Claim 6:  By virtue of being mounted on the spindle (4), the sensor head (30) is configured to be rotatable upon rotation of said spindle (4) about the rotational axis.  

Claim 9:  Please note that claim 9 will initially rejected with respect to the interpretation of the prior art in which Nishikawa et al. is considered to have been applied as a 102(a)(1) reference.  Claim 9 will then be rejected with respect to the prior art combination of Nishikawa et al. in view of Suzuki.  Both interpretations are presented, since claim 9 recites therein “the light irradiation unit is configured to emit the laser beam…”  It is reiterated that claim 1, upon which claim 9 directly depends, was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (U.S. Patent No. 8,160,738 B2), or in the alternative, as being unpatentable over Nishikawa et al. (U.S. Patent No. 8,160,738 B2) in view of Suzuki (Japan Pub. No. JP 09-218020 A).
Nishikawa et al.
Please be advised that the laser beam (L) is emitted from the laser oscillator (40) of the  light irradiation unit (40, 41, 42) having a shape a line.  This is apparent in at least Figure 3 of Nishikawa et al.  Noting this, the emitted laser beam (L) having the shape of a line when exiting the laser oscillator (40) is orthogonal with a direction of emission of the laser beam (L), specifically with the direction of emission between the pair of prisms (41, 42) of the light irradiation unit (40, 41, 42).  This is because the laser beam (L) is vertically oriented when exiting the laser oscillator (40), and because the direction of emission between the pair of prisms (41, 42) is horizontal.  This can be seen in at least Figure 1 of Nishikawa et al.  Thus, the light irradiation unit (40, 41, 42) is configured to emit the laser beam (L) having a shape of a line that is orthogonal with a direction of emission of the laser beam (L).  

Nishikawa et al./Suzuki
First, Examiner reiterates that in modifying Nishikawa et al. in view of Suzuki (see the rejection of independent claim 1 for further details), the light irradiation unit (33, 34, 35, 37, 37b) and associated appurtenances, e.g. motors (32, 33d), coordinate conversion unit (5), and control unit (4) of Suzuki were substituted for the light irradiation unit (40, 41, 42) of Nishikawa et al.  
In making this substitution, please be advised that the laser beam (37a) is emitted having the shape a line from the beam expander (37b) of the light irradiation unit (33, 34, 35, 37, 37b) of the modified non-contact sensor (8) of Nishikawa et al.  This can be determined from Figure 1 of Suzuki in which the light irradiation unit (33, 34, 35, 37, 37b) is shown.  Noting this, the laser beam (37a) having the shape of a line when exiting the beam expander (37b) is orthogonal with a direction of emission of the beam (37a), specifically with the direction of emission between the second mirror (35) and third mirror (34) of the light irradiation unit (33, 34, 35, 37, 37b).  This is because the laser beam (37a) is vertically oriented when exiting the beam expander (37b), and because the direction of emission between the second (35) and third mirror (34) is horizontal.  This can be seen in Figure 1 of Suzuki.  As such, the light irradiation unit (33, 34, 35, 37, 37b) of Nishikawa et al. is configured to emit the laser beam (L) having a shape of a line that is orthogonal with a direction of emission of the laser beam (L).

Claim 10:  Please note that claim 10 will initially rejected with respect to the interpretation of the prior art in which Nishikawa et al. is considered to have been applied as a 102(a)(1) reference.  Claim 10 will then be rejected with respect to the prior art combination of Nishikawa et al. in view of Suzuki.  Both interpretations are presented, since claim 10 recites therein “the light irradiation unit is configured to emit the laser beam…”  It is reiterated that claim 1, upon which claim 10 directly depends, was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (U.S. Patent No. 8,160,738 B2), or in the alternative, as being unpatentable over Nishikawa et al. (U.S. Patent No. 8,160,738 B2) in view of Suzuki (Japan Pub. No. JP 09-218020 A).

Nishikawa et al.
Please be advised that the laser beam (L) is emitted from the laser oscillator (40) of the  light irradiation unit (40, 41, 42) having a shape a line.  This is apparent in at least Figure 3 of Nishikawa et al.  Noting this, a given cross-section of the emitted laser beam (L), where the given cross-section is taken orthogonal to the beam axis of the laser beam (L), will now be discussed.  With regards to this given cross-section, it is in and of itself a scan width that has an annular shape, for example, and that extends in a plane disposed orthogonal to the beam axis.  
Next, when the emitted laser beam (L) is traveling from the laser oscillator (40) to the first prism (41) of the light irradiation unit (40, 41, 42), the emitted laser beam (L) will travel in a direction of emission of the laser beam (L) that extends vertically downward.  This is apparent in Figure 1 of Suzuki.  Noting this, a cross-section/scan width of the emitted laser beam (L), when the emitted laser beam (L) is traveling from the laser oscillator (40) to the first prism (41), extends in a horizontal plane.  Thus, this is at least one example in which the scan width of the emitted laser beam (L) having the shape of a line is orthogonal with the direction of emission of the laser beam (L).  The light irradiation unit (40, 41, 42) of Nishikawa et al. is therefore configured to emit the laser beam (L) having a shape of a line having a scan width that is orthogonal with the direction of emission of the laser beam (L).

Nishikawa et al./Suzuki
First, Examiner reiterates that in modifying Nishikawa et al. in view of Suzuki (see the rejection of independent claim 1 for further details), the light irradiation unit (33, 34, 35, 37, 37b) and associated appurtenances, e.g. motors (32, 33d), coordinate conversion unit (5), and control unit (4) of Suzuki were substituted for the light irradiation unit (40, 41, 42) of Nishikawa et al.  
In making this substitution, please be advised that the laser beam (37a) is emitted having the shape a line from the beam expander (37b) of the light irradiation unit (33, 34, 35, 37, 37b) of the modified non-contact sensor (8) of Nishikawa et al.  This can be determined from Figure 1 of Suzuki in which the light irradiation unit (33, 34, 35, 37, 37b) is shown.  
Noting the above, a given cross-section of the emitted laser beam (37a), where the given cross-section is taken orthogonal to the beam axis of the laser beam (37a), will now be discussed.  With regards to this given cross-section, it is in and of itself a scan width that has an annular shape, for example, and that extends in a plane disposed orthogonal to the beam axis.  
Next, when the emitted laser beam (37a) is traveling from the beam expander (37b) to the second mirror (35) of the light irradiation unit (33, 34, 35, 37, 37b), the emitted laser beam (37a) will travel in a direction of emission of the laser beam (37a) that extends vertically upward.  This is apparent in Figure 1 of Suzuki.  Noting this, a cross-section/scan width of the emitted laser beam (37a), when the emitted laser beam (37a) is traveling from the beam expander (37b) to the second mirror (35), extends in a horizontal plane.  Thus, this is at least one example in which the scan width of the emitted laser beam (37a) having the shape of a line is orthogonal with the direction of emission of the laser beam (37a).  The light irradiation unit (33, 34, 35, 37, 37b) is therefore configured to emit the laser beam (37a) having a shape of a line having a scan width that is orthogonal with the direction of emission of the laser beam (37a).

Claim 11:  Please note that claim 11 will initially rejected with respect to the interpretation of the prior art in which Nishikawa et al. is considered to have been applied as a 102(a)(1) reference.  Claim 11 will then be rejected with respect to the prior art combination of Nishikawa et al. in view of Suzuki.  Both interpretations are presented, since claim 11 recites therein “the light irradiation unit is configured to apply the laser beam…”  It is reiterated that claim 1, upon which claim 11 directly depends, was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (U.S. Patent No. 8,160,738 B2), or in the alternative, as being unpatentable over Nishikawa et al. (U.S. Patent No. 8,160,738 B2) in view of Suzuki (Japan Pub. No. JP 09-218020 A).

Nishikawa et al.
	As can be seen in Figure 3 of Nishikawa et al., the light irradiation unit (40, 41, 42) applies the laser beam (L) to the surface of the given workpiece (9) such that the laser beam (L) is applied linearly onto the surface of the given workpiece (9).  Please note that the dashed line with the downwardly pointing arrow toward the bottom of Figure 3 is shown as being applied linearly onto the surface of the given workpiece (9).  Be advised that the dashed line with the downwardly pointing arrow toward the bottom of Figure 3 is the laser beam (L) that is disposed between the two angled dashed lines with arrows that represent the diffusely reflected beam (L).  

Nishikawa et al./Suzuki
First, Examiner reiterates that in modifying Nishikawa et al. in view of Suzuki (see the rejection of independent claim 1 for further details), the light irradiation unit (33, 34, 35, 37, 37b) and associated appurtenances, e.g. motors (32, 33d), coordinate conversion unit (5), and control unit (4) of Suzuki were substituted for the light irradiation unit (40, 41, 42) of Nishikawa et al.  
In making the above substitution, please be advised that the laser beam (37a) is applied from the light irradiation unit (33, 34, 35, 37, 37b) of the modified non-contact sensor (8) of Nishikawa et al. to the surface of the given workpiece (9) of Nishikawa et al. such that the laser beam (37a) is applied linearly onto the surface of the given workpiece (9) of Nishikawa et al.  This can be determined from at least Figure 5 of Suzuki in which the laser beam (37a) is shown as being applied in a linear back-and-forth manner in a predetermined range across the surface of the illustrated workpiece (2).  

Claim Rejections - 35 USC § 103
Claim 8, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. Patent No. 8,160,738 B2) in view of Suzuki (Japan Pub. No. JP 09-218020 A).
Claim 8:  First, Examiner reiterates that in modifying Nishikawa et al. in view of Suzuki (see the rejection of independent claim 1 for further details), the light irradiation unit (33, 34, 35, 37, 37b) and associated appurtenances, e.g. motors (32, 33d), coordinate conversion unit (5), and control unit (4) of Suzuki were substituted for the light irradiation unit (40, 41, 42) of Nishikawa et al.  
In making this substitution, the light irradiation unit (33, 34, 35, 37, 37b) of the modified non-contact sensor (8) of Nishikawa et al. (in accordance with the disclosure of Suzuki) is positioned to apply the laser beam (37a) to the given workpiece (9) of Nishikawa et al. at an oblique angle relative to centerline (CL) of the sensor head (30) Nishikawa et al.  (Regarding the aforementioned disclosure of Suzuki, Figure 1 of Suzuki shows the laser beam (37a) being applied by the light irradiation unit (33, 34, 35, 37, 37b) in an oblique direction to said workpiece (2) and at an oblique angle from the Z-axis direction.  Noting this, in being applied at an oblique angle from the Z-axis direction, the laser beam (37a) is applied such that it (37a) is at oblique angle relative to the centerline of the sensor head (6) of Suzuki, noting that the sensor head’s (6) centerline would extend longitudinally (if illustrated) through said sensor head (6) parallel to the Z-axis direction from the perspective of Figure 1 of Suzuki).

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
With respect to claim 1 and Nishikawa et al., Applicant argues the following:  
In the present invention, "a line light" is clearly taught to be a laser beam, which has a certain scan width of light surface. Now, Applicant corrects "a line light" to "a laser beam" (e.g., with a light surface). The laser beam having a light surface from the light irradiation unit is applied linearly onto a surface of a workpiece as described in paragraph [0059] (US 2020/0238460 Al). 

In accordance with Applicant's understanding, Nishikawa fails to teach such a laser beam, and thereby omits subject matter of the claims. In contrast to the present claims, the laser light of Nishikawa is a spotlight which is irradiated in spot onto a surface. Nishikawa never teaches a laser beam that has a light surface. Instead, only a laser irradiating a spot is taught. All of the figures clearly only teach a laser beam forming a spot. Thus, Nishikawa does not teach or suggest the present claims.

Additionally, new claims are introduced to make the shape of the emitted light clear and distinguished from the spot laser of Nishikawa. 

Because the Office Action fails to present a prima facie case that the claims are anticipated, the rejections are improper. Applicant therefore respectfully requests that the rejections of claims the under 35 U.S.C. § 102 be withdrawn. 

	Applicant’s argument has been considered, and the following is noted by Examiner.  In the above art rejections, claim 1 was rejected under 102(a)(1) and alternatively under 103.  That being said, Applicant only submitted an argument with respect to the 102(a)(1) rejection of independent claim 1 in which claim 1 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (U.S. Patent No. 8,160,738 B2).  
	Noting this, Nishikawa et al. does indeed teach the laser beam (37) having a light surface.  Further, while not argued, Nishikawa et al. teaches the laser beam (37) having “a light surface with a width” as claim 1 requires.  This will now be explained.  
Regarding the laser beam (L), it “has a light surface with a width.”  Please be advised that the light surface is the outer surface/outer periphery of the laser beam (L).  Please also be advised that said laser beam (L) inherently has a thickness to it (L).  Noting this, a cross-section of the laser beam (L), where the cross-section is taken orthogonal to the beam axis of the laser beam (L), will now be taken under consideration so as to better describe “light surface.”  With regards to this cross-section, it will have an annular shape, for example.  Please note that the outer periphery of this cross-section is a portion of the light surface of the laser beam (L).  Please also note that a line which extends from one end of the cross-section to an opposite end of the cross-section, while passing through the beam axis of the laser beam (L), will have spanned the laser beam’s (L) thickness, which is the laser beam’s (L) width.  Thus, as this example of the cross-section demonstrates, the laser beam (L) has a light surface, wherein the light surface is the outer surface/outer periphery of the laser beam (L).  This example further demonstrates that the light surface a width, wherein the width is the dimension that spans (in a plane extending orthogonal to the beam axis) one end of the light surface to an opposite end of the light surface while passing through the beam axis of the laser beam (L).
Based on the foregoing, Nishikawa et al. teaches the laser beam (37) having “a light surface with a width” as claim 1 requires.  As a result, Applicant’s argument that “Nishikawa never teaches a laser beam that has a light surface” is not found to be persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722   


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722